Exhibit 10.21

Technical Olympic USA, Inc. (“TOUSA”) Performance Unit Program

Term Sheet for Performance Unit Program
Pursuant to Section 6(c) of TOUSA Annual and Long-Term Incentive Plan (LTIP)

     
Program:
  This Performance Unit Program is established
pursuant to the authority set forth in Section
6(c) of the LTIP.
 
   
Awards:
  Performance Units (“Units”) will be awarded to
eligible Associates1. The number of
Units to be awarded to Associates will be
proposed by the CEO and approved by the TOUSA
Human Resources, Compensation, and Benefits
Committee (the “Committee”), except for awards
to the CEO which will be determined solely by
the Committee.
 
   
Eligible Associates:
  Associates of TOUSA and its wholly owned
affiliates. Eligible Associates may include:



  •   Corporate Associates (e.g., CEO, senior corporate executives and their
senior managers) and CEO-designated high potential associates at the Corporate
level



  •   Operations Associates (e.g., senior regional executives and their senior
managers, division and unit presidents) and CEO-designated high potential
associates at the Operations level

     
Grant Date:
  Initial grant date effective as of January 1,
2005. Subsequent grants may occur annually
effective as of January 1 of such year.
 
   
Vesting Period/Vesting
Date:
 
The Vesting Period is three (3) years (e.g., for
the initial grant, January 1, 2005 to December
31, 2007). The Vesting Date is the last date of
the Vesting Period (e.g., for the initial grant,
December 31, 2007).
 
   
Expiration:
  Expiration shall occur automatically either upon
payment in full of vested Units or upon failure
to vest, unless earlier terminated in accordance
with the Program. Upon expiration, all Unit
rights and benefits are terminated.
 
   
Amount of Payment:
  Each Unit represents the right to be paid the
amount equivalent to the appreciation of one
share of TOUSA common stock from the Unit Grant
Date to the Vesting Date (the “Unit Value”). The
stock value on each of the Grant Date and the
Vesting Date shall be established as the
equivalent of the average closing price of one
share of TOUSA common stock on the U.S.
securities exchange on which such stock is or was
listed during the 90 days prior to and including
such dates. 2 The Unit Value will be
subject to adjustment as described under
“Adjustments” and “Multiple Incentive” below.
 
   
Form of Payment:
  Payment shall be made in cash.
 
   
Payment Dates:
  Payments shall be made: (1) 50% on March 31 in
the year immediately following the Vesting Date,
and (2) 50% on March 31 in the second year
following the Vesting Date.3
 
   
Vesting:
  Units will become vested on the Vesting Date if
Return on Equity (ROE) and Cumulative Earnings
(CE) targets have been achieved. ROE and CE are
weighted equally for purposes of vesting, each at
50%, as follows:



  •   In the event that both are achieved, then 100% of Units are vested.



  •   In the event that one, but not the other, is achieved, then 50% of Units
are vested and the remainder fail to vest.



  •   In the event that neither is achieved, then Units fail to vest.

Units that fail to vest shall automatically expire.

     
Targets/Results:
  Detailed ROE and CE targets for Unit awards shall
be as proposed by the CEO and approved by the
Committee.
 
   
 
  Return on Equity (ROE) during Vesting Period
 
   
 
   
 
  ROE means, for any Vesting Period, the average of
ROE during such Vesting Period. Average ROE is
calculated as: stockholders’ equity at the
beginning of the Vesting Period (grant date), plus
stockholder’s equity at the end of each quarter
during the Vesting Period, divided by thirteen
(13).

Equity issuances will then be added in on a monthly weighted basis commencing
9 months after the issuance. The average equity will then be divided into net
income for the year to calculate ROE.

Cumulative Earnings (CE) during Vesting Period

CE means, for any Vesting Period, the cumulative earnings during the Vesting
Period.

Extraordinary gains and losses (as defined by GAAP), payments under management
services agreements, and payments to affiliates are excluded from all
calculations. Extraordinary dividends4 will be ascribed an earnings factor using
the earnings ratio from the prior year.



      Multiple Incentive: As additional incentive to meet and exceed established
ROE and CE targets, multiples will be applied to the Unit Value, calculated as
follows:



  •   Where at least 100% but less than 150% of target is achieved, Unit Value
shall be increased consistent with actual results.5



  •   Where at least 150% of target is achieved, Unit Value shall be multiplied
by 150%.

As described in “Vesting” above, Multiple Incentive calculations shall apply
separately to each of ROE and CE targets.

     
Effect of Termination
Of Employment:
 
By the Company Without Cause/By the Associate
for Good Reason/Due to Associate’s Death or
Disability/Expiration of Employment Agreement
According to Terms6
 
   
 
  If, as of the date of termination, Units are:



  •   Vested, but not fully paid, then payments shall occur in the ordinary
course as if Associate were employed on the Payment Dates.



  •   Not vested, then:



  (a)   For Associates who have been employed for less than two (2) years during
the Vesting Period, all Units will expire immediately.



  (b)   For Associates who been employed for at least two (2) years during the
Vesting Period, all Units will remain outstanding for the remainder of the
Vesting Period.

If the Units vest on the Vesting Date, then:



  •   Unit Value shall be reduced pro rata with Associate’s term of employment
during the Vesting Period7,



  •   Multiple Incentive calculations will not apply, and



  •   Payments shall occur in the ordinary course as if the Associate were
employed on the Payment Dates.

By the Company For Cause or By the Associate Without Good Reason

All Units, whether vested or unvested, shall expire immediately.

     
Change of Control:
  In the event of a Change of Control8,
Units shall vest and be payable as follows:
 
   
 
  Corporate. For Corporate Associates:
 
   



  •   Vesting shall occur immediately upon a Change of Control, and



  •   Full Unit Value is payable within 90 days.         Operations. For
Operations Associates, no change in vesting or payment schedules shall apply, so
long as the program remains in existence and without modification after the
Change of Control occurs. In the event of a material program change or its
termination during the Vesting Period in which the Change of Control occurred,
then:



  •   Vesting shall occur immediately upon the date of such material change or
termination,



  •   Unit Value shall be reduced pro rata to reflect the shortened Vesting
Period9,



  •   Multiple Incentive calculations will not apply, and



  •   Payments shall occur in the ordinary course as if there were no change or
termination in the program and Associate were employed on the Payment Dates.

     
Withholding:
  Upon payment of vested Units, federal and state
income tax withholding and payroll taxes will
apply.
 
   
Adjustments:
  Adjustments to Units and/or Unit Value shall be
made if necessary to prevent dilution or an
enlargement of the benefit intended to be made
available under this program. Such adjustments
shall occur automatically in case of any event that
may affect the common stock of the Company,
including but not limited to subdivisions or
combinations of shares, dividends or distributions,
or certain other transactions or events, all as set
forth on Annex B of this Term Sheet.
 
   
Transferability:
  Units shall not be transferable or assignable,
except without consideration to a permitted
transferee, in accordance with Section 6(g)(iii)(C)
of the TOUSA LTIP.
 
   
Administration:
  The Committee shall have authority to direct
administration of this Program as provided by
Section 6(c) of the LTIP. Terms and conditions of
each grant made under this Program, including
specified targets for performance results, shall be
set forth in the award agreements provided to each
recipient at the time of the award, together with a
copy of this Program Term Sheet. The Committee
may, in its discretion, make such determinations
necessary or advisable for the operation and
administration of this Program, provided that no
modifications may be made to any award that cause a
dilution of the benefit intended to be granted to
the recipient.

1 “Associate,” as used herein, is defined as “Employee” in the LTIP.

2 For example: If average stock price during 90 days prior to and including
Grant Date = $25 and average stock price during 90 days prior to and including
Vesting Date = $40, Unit Value = $15. With 1,000 Units, total Unit Value is $15
x 1,000 Units = $15,000, subject to adjustments and taxes.

3 For example, assuming a Grant Date of 1/1/05, with Vesting Date of 12/31/07,
then 50% payment on 3/31/08 and 50% payment on 3/31/09.

4 Extraordinary dividends are dividends exceeding 3% of net income on a trailing
4 quarter basis.

5 E.g., if 120% of target is achieved, then Unit Value shall be multiplied by
120%.

6 Terms such as “For Cause,” “For Good Reason,” “Death,” “Disability,” etc.
shall be defined as set forth in the Company’s standard form of Employment
Agreement, as such form may change from time to time, and notwithstanding
alternate definitions as may exist in individual employment agreements.

7 E.g., if the Associate’s employment terminates 6 months prior to the Vesting
Date (thus Eligible Associate was employed for 30 of 36 months, or 83%, of the
Vesting Period), then the Unit Value would be adjusted downward from 100% to
83%.

8 “Change of Control” is defined on Annex A of this Term Sheet.

9 Apply same calculations as set forth in footnote 7.

1

Annex A

“Change of Control” means the occurrence of any of the following events, each of
which shall be determined independently of the others:

(a) any “Person” (as defined below) becomes a “beneficial owner” (as such term
is used in Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%)
or more of the stock of any member of the Consolidated Group (as defined below)
entitled to vote in the election of directors. For purposes of this Exhibit A,
the term “Person” is used as such term is used in Sections 13(d) and 14(d) of
the Exchange Act; provided, however that the term shall not include any member
of the Consolidated Group, any trustee or other fiduciary holding securities
under an employee benefit plan of any member of the Consolidated Group, or any
corporation owned, directly or indirectly, by the shareholders of any member of
the Consolidated Group;

(b) shareholders of any member of the Consolidated Group adopt a plan of
complete or substantial (eighty-five percent (85%) or more) liquidation or an
agreement providing for the distribution of all or substantially all of the
assets of such member;

(c) any member of the Consolidated Group is party to a merger, consolidation,
other form of business combination or a sale of all or substantially all
(eighty-five percent (85%) or more) of its assets, unless the business of such
member is continued following any such transaction by a resulting entity (which
may be, but need not be, such member) and the shareholders of such member
immediately prior to such transaction (the “Prior Shareholders”) hold, directly
or indirectly, at least forty percent (40%) of the voting power of the resulting
entity (there being excluded from the voting power held by the Prior
Shareholders, but not from the total voting power of the resulting entity, any
voting power received by Affiliates of a party to the transaction (other than
such member) in their capacities as shareholders of such member); provided,
however, that a merger or consolidation effected to implement a recapitalization
of such member (or similar transaction) in which no Person acquires more than
thirty percent (30%) of the combined voting power of such member’s then
outstanding securities shall not constitute a Change in Control; or

(d) any member of the Consolidated Group is a subject of a “Rule 13e-3
transaction” as that term is defined in Exchange Act Rule 13e-3, and the first
purchase has been made pursuant to such transaction.

Notwithstanding the foregoing, if, immediately after the occurrence of any event
enumerated above, the Continuing Directors control the majority of the Board of
Directors of the Company (or, in the case of any merger or combination in which
the Company is not the surviving entity, continue to constitute a majority of
the board of directors of such successor entity), such event shall not
constitute a Change of Control for purposes of this Agreement until such time as
the Continuing Directors no longer constitute a majority of the Board of
Directors of the Company (or the successor entity, if applicable). “Continuing
Directors” for this purpose means the members of the Board of Directors of the
Company on the Effective Date, provided that any person becoming a member of the
Board of Directors of the Company subsequent to such date whose election or
nomination for election was supported by a majority of the directors who at the
time of the election or nomination for election comprised the Continuing
Directors shall be considered to be a Continuing Director.

“Consolidated Group” shall mean (i) the group of companies composed of Technical
Olympic S.A. or the Company, and (ii) any successor or surviving company of any
of the foregoing entities.

2

Annex B

In the event that the outstanding shares of common stock shall be subdivided
into a greater number of shares (stock split) or the outstanding shares of
common stock shall be combined into a smaller number of shares (reverse split),
the number of Units under each outstanding award shall be automatically adjusted
and shall, for calculation purposes only, be treated as one Unit equals one
share of common stock. Thus, simultaneously with the effectiveness of such
subdivision or combination, the number of Units (shares) shall be adjusted so as
to be equal to the number of Units (shares) that would be issuable as a result
of applying such subdivision or combination with respect to the Units (shares)
subject to the outstanding Award immediately prior to the subdivision or
combination.

In the event a dividend or other distribution of common stock of the Company
shall be paid in respect of common stock, then immediately after the record date
of such dividend or distribution, the number of Units under each outstanding
Award shall be automatically increased and shall, for calculation purposes only,
be treated as one Unit equals one share of common stock. Thus, the number of
Units (shares) shall be increased to include the dividend or other distribution
that would have been payable with respect to the Units (shares), without
requiring the payment of any additional consideration therefore.

In the event of any dividend or other distribution of other securities,
property, or cash (excluding cash dividends amounting to 3% or less of net
income on a trailing 4 quarter basis paid out of current earnings) not otherwise
described above, then the Unit Value of each Unit under each outstanding Award
shall be increased as of the Vesting Date by that dollar amount equivalent to
the total dollar amount of any such dividends or distributions paid per share of
common stock during the Vesting Period.

In the event that any other corporate transaction or event occurs that affects
the common stock or if any other change in the corporate structure of the
Company affecting the common stock occurs, the Committee shall adjust the number
of Units under each outstanding Award accordingly and shall, for calculation
purposes only, be treated as one Unit equals one share of common stock. Any such
adjustment shall be made in such manner as shall be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be granted under the Award.

3